Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on05/10/2021, 06/07/2021, and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US PG Pub 2015/0034294)  in view of McCaw (US PG Pub 2018/0145574).
As to independent claim 1, Miles tea al. teaches a cooling system for an electric submersible pump (ESP) system, comprising: a submersible axial flux motor assembly (12) compromising a stator (50) and a rotor (46) disposed within a motor housing (126) and having an axial gap between the stator (50) and rotor (46), wherein the stator (50) has a plurality of stator windings (100), wherein the rotor (46) has a plurality of permanent magnets (78), and wherein the rotor (46) has a rotary shaft (48) as shown in figures 1, 3-4, 6, 8-9.
However Miles et al. teaches the claimed limitation as discussed above except a heat exchanger system coupled to the axial flux motor assembly to remove heat from the axial flux motor.  
McCaw teaches heat exchanger system (502) coupled to the axial flux motor (100) assembly to remove heat from the axial flux motor (100) as shown in figures 6, 15, for the advantageous benefit of providing an efficient cooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. by using a heat exchanger system coupled to the axial flux motor assembly to remove heat from the axial flux motor, as taught by McCaw, to provide an efficient cooling mechanism.
As to claims 2/1 and 8/7, Miles et al. in view of McCaw teaches the claimed limitation as discussed above except wherein the heat exchanger system comprises a heat pump.  
However McCaw teaches the heat exchanger system (502) comprises a heat pump (see paragraph [0018]), for the advantageous benefit of providing an efficient cooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. by using a heat exchanger system coupled to the axial flux motor assembly to remove heat from the axial flux motor, as taught by McCaw, to provide an efficient cooling mechanism.
As to independent claim 7, Miles et al. teaches a submersible axial flux motor assembly (12) compromising two or more detachable motor modules (168, 250) of an axial flux motor coupled together, wherein each motor module (168, 250) includes at least one stator (250) and one rotor (168) having a rotary shaft (48), and the rotary shafts of the two or more modules (168, 250) rotationally coupled together; and comprising a detachable housing (72) ; wherein the detachable housing (72) has a first connection and a second connection and wherein the first connection and second connection are each connectable to one of a first motor module (168, 250), a second motor module (168, 250), or an end cap as shown in figure 13.  
However Miles et al. teaches the claimed limitation as discussed above except a heat exchanger module of an axial flux modular motor.
McCaw teaches a heat exchanger module (502) of an axial flux modular motor (100) as shown in figures 6, 15, for the advantageous benefit of providing an efficient cooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. by using a heat exchanger system coupled to the axial flux modular motor as taught by McCaw, to provide an efficient cooling mechanism.
As to independent claim 13, A heat exchanger system for an LSP system, comprising: a submersible axial flux motor assembly compromising a stator and a rotor disposed within a motor housing and having an axial gap between the stator and rotor, wherein the stator has a plurality of stator windings, wherein the rotor has a plurality of permanent magnets, and wherein the rotor has a rotary shaft; and a heat exchanger system coupled to the axial flux motor assembly and comprising a refrigeration cycle comprising a refrigerant.  
Miles et al. teaches the claimed limitation as discussed above except a heat exchanger system coupled to the axial flux motor assembly and comprising a refrigeration cycle comprising a refrigerant.
However McCaw teaches a heat exchanger system coupled to the axial flux motor assembly and comprising a refrigeration cycle comprising a refrigerant (inherent in the radiator 518) as shown in figure 15, for the advantageous benefit of providing an efficient cooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. by using a heat exchanger system coupled to the axial flux motor assembly and comprising a refrigeration cycle comprising a refrigerant as taught by McCaw, to provide an efficient cooling mechanism.
As to claim 14/13, Miles in view of McCaw teaches the claimed limitation as discussed above except wherein the refrigerant circulates through the motor housing and cools the rotor and stator.  
However McCaw teaches the refrigerant (inherent in the radiator 518) circulates through the motor housing (120) and cools the rotor(104) and stator (102) as shown in figures 11, 15, for the advantageous benefit of providing an efficient cooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles in view of McCaw by using the refrigerant circulates through the motor housing and cools the rotor and stator as taught by McCaw, to provide an efficient cooling mechanism.


Claim(s) 3-6, 9-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US PG Pub 2015/0034294) and  McCaw (US PG Pub 2018/0145574) as applied in claims 1 above, and further in view of  Jankowski et al. (US PG Pub 2015/0139822).
As to claims 3/2 and 8/9, Miles et al. in view of McCaw teaches the claimed limitation as discussed above except wherein the heat pump comprises a condenser, an evaporator, a compressor, and a cooling fluid.  
However Jankowski et al. teaches the heat pump comprises a condenser, an evaporator, a compressor, and a cooling fluid (see paragraph [0012]), for the advantageous benefit of improving performance and functionality of the ESP systems in high temperature environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. in view of McCaw by using heat pump comprises a condenser, an evaporator, a compressor, and a cooling fluid, as taught by Jankowski et al., to improve performance and functionality of the ESP systems in high temperature environments.
As to claims 4/3 and 10/9, Miles et al. and McCaw in view of Jankowski et al. teaches the claimed limitation as discussed above except wherein the heat pump circulates the cooling fluid in the motor housing to remove heat from the axial flux motor to an ambient environment within a wellbore. 
However Jankowski et al. teaches heat pump circulates the cooling fluid in the motor housing to remove heat from the motor to an ambient environment within a wellbore (see paragraph [0016]), for the advantageous benefit of improving performance and functionality of the ESP systems in high temperature environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. and McCaw in view of Jankowski et al. by using heat pump circulates the cooling fluid in the motor housing to remove heat from the axial flux motor to an ambient environment within a wellbore, as taught by Jankowski et al., to improve performance and functionality of the ESP systems in high temperature environments.
As to claims 5/4, 11/10, 17/13, Miles et al. and McCaw in view of Jankowski et al. teaches the claimed limitation as discussed above except wherein the cooling fluid is a dielectric fluid, wherein the dielectric fluid comprises mineral oil, synthetic oil, castor oil, silicone oil, oil containing nanoparticles, or any combination thereof.  
However Jankowski et al. teaches the cooling fluid is a dielectric fluid, wherein the dielectric fluid comprises mineral oil, synthetic oil, castor oil, silicone oil, oil containing nanoparticles, or any combination thereof (see paragraph [0013]), for the advantageous benefit of improving performance and functionality of the ESP systems in high temperature environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. and McCaw in view of Jankowski et al. by using the cooling fluid is a dielectric fluid, wherein the dielectric fluid comprises mineral oil, synthetic oil, castor oil, silicone oil, oil containing nanoparticles, or any combination thereof, as taught by Jankowski et al., to improve performance and functionality of the ESP systems in high temperature environments.
As to claim 6/5 and 12/11, Miles et al. and McCaw in view of Jankowski et al. teaches the claimed limitation as discussed above except wherein the cooling fluid is circulated in the axial gap between each stator and rotor.  
However McCaw teaches wherein the cooling fluid is circulated in the axial gap between each stator (102) and rotor (104) as shown in figure 8, for the advantageous benefit of providing an efficient cooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. and McCaw in view of Jankowski et al. by using the cooling fluid is circulated in the axial gap between each stator and rotor, as taught by McCaw, to provide an efficient cooling mechanism.
As to claim 15/13, Miles et al. in view of McCaw teaches the claimed limitation as discussed above except further comprising an internal oil pump, a volume of cooling oil, and a circulation path, wherein the refrigerant exchanges heat with the cooling oil.  
However Jankowski et al. an internal oil pump (14) , a volume of cooling oil, and a circulation path, wherein the refrigerant exchanges heat with the cooling oil (see paragraph [0018-0021] and as shown in figure 1B, for the advantageous benefit of improving performance and functionality of the ESP systems in high temperature environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. in view of McCaw by using an internal oil pump, a volume of cooling oil, and a circulation path, wherein the refrigerant exchanges heat with the cooling oil, as taught by Jankowski et al., to improve performance and functionality of the ESP systems in high temperature environments.
As to claim 16/13, Miles et al. in view McCaw teaches the claimed limitation as discussed above except wherein at least a portion of a circulation path is disposed within the motor housing and cooling oil circulates through the portion of the circulation path disposed within the motor housing to cool the stator and rotor.  
Jankowski et al. teaches at least a portion of a circulation path is disposed within the motor housing (78) and cooling oil circulates through the portion of the circulation path disposed within the motor housing (78) to cool the stator (84) and rotor (80) as shown ion figure 9B, for the advantageous benefit of improving performance and functionality of the ESP systems in high temperature environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. in view McCaw by using an internal oil pump, a volume of cooling oil, and a circulation path, wherein the refrigerant exchanges heat with the cooling oil, as taught by Jankowski et al., to improve performance and functionality of the ESP systems in high temperature environments.
As to claim 18/15, Miles et al. and McCaw in view of Jankowski et al. teaches the claimed limitation as discussed above except wherein the internal oil pump is releasably coupled to the rotary shaft and wherein the internal oil pump is one of impeller and diffuser, external gear pump, internal gear pump, lobe pump, sliding vane pump, piston pump, single screw pump, double screw pump, single stage centrifugal pump, or multistage centrifugal type.  
However Jankowski et al. teaches the internal oil pump (14) is releasably coupled to the rotary shaft and wherein the internal oil pump is one of impeller and diffuser, external gear pump, internal gear pump, lobe pump, sliding vane pump, piston pump, single screw pump, double screw pump, single stage centrifugal pump, or multistage centrifugal type (see paragraph [0064]) and see figure 9B, for the advantageous benefit of improving performance and functionality of the ESP systems in high temperature environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. and McCaw in view of Jankowski et al. by using the internal oil pump is releasably coupled to the rotary shaft and wherein the internal oil pump is one of impeller and diffuser, external gear pump, internal gear pump, lobe pump, sliding vane pump, piston pump, single screw pump, double screw pump, single stage centrifugal pump, or multistage centrifugal type, as taught by Jankowski et al., to improve performance and functionality of the ESP systems in high temperature environments.
As to claim 19/15, Miles et al. and McCaw in view of Jankowski et al. teaches the claimed limitation as discussed above except wherein the circulation path includes the axial gap between each stator and rotor, a radial gap between the housing and the rotor, a cooling path through the stator, and the internal oil pump.  
McCaw teaches the circulation path includes the axial gap between each stator (102) and rotor (104), a radial gap between the housing (148) and the rotor (104), a cooling path through the stator (12), and the internal oil pump (104a) as shown in figure 8, for the advantageous benefit of providing an efficient cooling mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al. and McCaw in view of Jankowski et al. by using the circulation path includes the axial gap between each stator and rotor, a radial gap between the housing and the rotor, a cooling path through the stator, and the internal oil pump, as taught by McCaw, to provide an efficient cooling mechanism.
As to claim 20/13, Miles et al. in view McCaw teaches the claimed limitation as discussed above except wherein the refrigeration cycle comprises a compressor, a radiant portion, an expansion valve, and an evaporator having a cooling coil, wherein the compressor compresses refrigerant and pumps the compressed refrigerant to the radiant portion to exchange heat with the radiant portion, through an expansion valve where the refrigerant expands to a gas and flows through the cooling coil to exchange heat with the cooling oil in a reservoir and return to the compressor.
However Jankowski et al. teaches a compressor, a radiant portion, an expansion valve, and an evaporator having a cooling coil, wherein the compressor compresses refrigerant and pumps the compressed refrigerant to the radiant portion to exchange heat with the radiant portion, through an expansion valve where the refrigerant expands to a gas and flows through the cooling coil to exchange heat with the cooling oil in a reservoir and return to the compressor (see paragraph [0013-0016], [0053-0054]) and as shown in figure 9B, for the advantageous benefit of improving performance and functionality of the ESP systems in high temperature environments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miles et al.  in view McCaw by using a compressor, a radiant portion, an expansion valve, and an evaporator having a cooling coil, wherein the compressor compresses refrigerant and pumps the compressed refrigerant to the radiant portion to exchange heat with the radiant portion, through an expansion valve where the refrigerant expands to a gas and flows through the cooling coil to exchange heat with the cooling oil in a reservoir and return to the compressor, as taught by Jankowski et al., to improve performance and functionality of the ESP systems in high temperature environments.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        August 26, 2022